Citation Nr: 0423602	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation, in excess of 50 
percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision which denied entitlement to 
an increased evaluation for PTSD.  The veteran has perfected 
an appeal regarding this issue.


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology for the period in 
question has been manifested by irritability, chronic sleep 
disturbance, constricted affect, and depression; however, he 
was also continually employed and maintained effective 
relationships at home.

2.  The objective medical evidence of record does not support 
an increased evaluation, in excess of 50 percent, for PTSD 
for the period in question.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).    

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2002, prior to 
the initial unfavorable decision.  This letter informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his claims for an increased rating 
for PTSD.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records.  
The RO has also obtained the veteran's VA treatment records, 
and has provided him a VA PTSD  examination in April 2002.  
The veteran has been accorded the opportunity to present 
evidence and argument.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002). Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).


Relevant Laws and Regulations

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Under 38 C.F.R. § 4.130, effective November 7, 1996, the 
general rating formula for mental disorders to include PTSD 
(evaluated under Diagnostic Code 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Words such as "mild," "considerable," and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003). 
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2003).


Analysis

Service connection for PTSD was granted by a November 2000 
rating decision.  An initial evaluation of 50 percent was 
assigned.  

The report of a VA PTSD examination, conducted in October 
2000, shows the veteran complaining of crying spells, 
irritability, and lethargy.  He was noted to be in therapy 
once every three weeks and was undergoing pharmacotherapy.  
He lived with his wife of 31 years and had a good 
relationship with her, other than when he has difficulty with 
his emotions.  He reported instances of uncontrollable anger 
while at work, but noted some improvement with medication.  
He complained of short term memory loss at work.  

Mental status examination showed his speech was slow and 
hesitant.  His mood was depressed.  His affect was flat.  
There were many times in the interview when he cried due to 
memories of Vietnam.  There were no hallucinations or 
delusions and his thought processes were goal directed.  
There were no obsessions, or suicidal or homicidal ideations.  
He was fully oriented.  Long term memory was intact, short 
term was impaired.  Intelligence was average.  Judgment was 
good enough  to handle funds.  He was noted to be both 
anxious and depressed.  He reported recurrent distressing 
recollections and nightmares.  He at times experiences 
intense psychological distress when exposed to triggering 
phenomena.  Diagnosis was PTSD, chronic, severe, with Global 
Assessment of Functioning (GAF) score estimated as 51.    

VA outpatient treatment notes dated from January 2001 to 
December 2001, show the veteran continuing to experience 
survivor guilt, intrusive thoughts and poor control over his 
irritability.  He reported that he had lost his job, but that 
he was able to find a new one in the same field.

The report of a VA PTSD examination, conducted in April 2002, 
shows the veteran reporting that he is "shaky" and "can't 
take any stress at all."  He reported breaking down and 
crying during stressful periods.  He also reported difficulty 
with anger and said he had to go off by himself to get it 
under control.  He indicated that he was employed full time, 
but had difficulties with his boss and his co-workers who he 
feels talk behind his back.  He currently lives together with 
his wife and mother-in-law.  

Mental status examination showed he was very tense and had a 
grimace on his face.  His speech was slow, hesitant, and 
monotonous.  His mood was anxious, depressed, and despairing.  
His affect was flat.  He was tearful through some of the 
interview.  He also showed a slight hand tremor.  There were 
no indications of derealization.  There were times when he 
lost track of where he was and what he was doing.  He 
reported that this happens often.  There were no reported 
hallucinations or illusions.  His thought process was goal 
directed.  There were no preoccupations or obsessions, and no 
delusions.  He reported suicidal ideations, but says he 
"fights them off."  He did not report any homicidal 
ideations.  He was oriented in all spheres.  Long and short 
term memory were commensurate with his age.  His level of 
abstraction and insight were within normal limits.  He 
reported having difficulty sleeping and sometimes feels as if 
he has not slept at all.  He reported loss of interest in 
activities that he once enjoyed.  

The examiner commented that he had a restricted range of 
affect, increased arousal, outbursts of anger and difficulty 
concentrating.  He further commented that the veteran's 
condition had gotten notably worse since examination in 
October 2000.  His GAF was estimated to be 45; diagnosis was 
PTSD, chronic, severe.

VA outpatient treatment reports, dated from April 2002 to 
June 2003, show the veteran with some improvement.  GAF was 
noted to be 52 in June 2002, but depression was noted to be 
reemerging.  In August 2002 he was noted to be stable on 
present medications, with improved sleeping, concentration 
and anxiety since his last visit, with a GAF of 54.  GAF 
decreased to 50 in October 2002.  In April 2003 his GAF was 
noted to be 65.  He was noted to be in no acute distress.  In 
June 2003 his GAF was noted to be 60 with no changes noted in 
his routine.  He reported good rapport with his family and 
continued to enjoy his hobby of camping.  

At his personal hearing, conducted in June 2003, the veteran 
testified that he continues to have nightmares and thoughts 
of Vietnam.  He reported difficulty falling asleep and 
frequent awakenings.  He reported some improvement due to 
medications, stating that prior to that he had been suicidal.  
He reported that he does not miss work, other than for 
treatment appointments.  He stated that he has very few 
friends and has little enjoyment of his hobbies now, and that 
he basically just sits and does nothing when he comes home 
from work.  He has difficulty getting along with his boss at 
work.

During the course of the appeal the evidence of record 
indicates that the veteran's PTSD disability was primarily 
manifested by irritability, chronic sleep disturbance, 
constricted affect, and depression.  His GAF during this 
period ranged from 45 to 65.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV), p. 32].  In pertinent part, GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

The Board concludes the veteran's symptomatology does not 
warrant an increase to the next higher, 70 percent, 
evaluation.  The evidence does not indicate that the 
veteran's condition is characterized by symptomatology such 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  He was continually 
employed during this period, and continued to maintain 
effective relationships with his wife and mother in law.  He 
was not noted to have any difficulty functioning 
independently or appropriately.  Although he had difficulty 
with irritability and anger, his impulse control was not 
noted to be impaired.  The veteran's impairment during the 
course of his appeal, taking into account his GAF scores from 
45 to 65, is more consistent with the currently assigned 50 
percent rating.  In that regard, the veteran's most recent 
GAF scores were 65 and 60, reflecting mild to moderate 
impairment, and it was noted that his chronic PTSD was well 
controlled.   See Francisco, 7 Vet. App. at 58 ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance").  

The Board has considered the issue of whether the veteran's 
service-connected PTSD presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected PTSD, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
evidence shows the veteran is currently employed full time 
and does not miss work due to PTSD, other than for medical 
appointments.  Furthermore, in the evaluation of his PTSD, 
the veteran's current GAF scores were 60 and 65, indicating 
mild to moderate interference with employment as a result of 
PTSD.  Furthermore, the evidence does not establish that the 
veteran has required hospitalization for PTSD.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER
Entitlement to an increased evaluation, in excess of 50 
percent, for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



